Citation Nr: 1138977	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-13 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for recurrent major depression, also diagnosed as schizoaffective disorder and paranoid schizophrenia, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1972 to April 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO continued a 50 percent disability rating for the Veteran's service-connected psychiatric disorder.

In the March 2007 rating decision, the RO also denied reopening of a previously denied claim for service connection for chronic fatigue syndrome or somatoform disorder, denied service connection for post-traumatic stress disorder (PTSD), and denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran included the somatoform disorder and PTSD issues in his April 2007 notice of disagreement, but did not appeal the TDIU claim.  The RO addressed the somatoform disorder and PTSD issues in its April 2008 statement of the case.  In the Veteran's April 2008 substantive appeal, however, he indicated that he was only appealing the issues of increased ratings for schizophrenia and depression.  Thus, the only issue presently before the Board on appeal is that of the rating for the service-connected recurrent major depression, schizoaffective disorder, and paranoid schizophrenia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.  


The Veteran was last examined for his service connected recurrent major depression, schizoaffective disorder, and paranoid schizophrenia approximately 5 years ago in October 2006.  The most recent treatment records in the file are dated in January 2007.  In his substantive appeal, the Veteran described symptomatology which raises a question as to the current level of impairment caused by his service-connected disability.  Accordingly, the Veteran should be afforded a current VA mental disorders examination to determine the current nature and severity of his service connected disability.  In addition, the Board notes that the Veteran also has a nonservice connected somatoform disorder.  An opinion addressing whether any symptomatology is unrelated to the service connected disorders is warranted.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated the Veteran for recurrent major depression, schizoaffective disorder, and paranoid schizophrenia since January 2007.  After securing the necessary release, the RO/AMC should obtain these records.  In addition, VA mental health treatment records dating since January 2007 should be obtained from the Asheville, North Carolina VA Medical Center.  The Veteran should be advised of any unsuccessful attempts to obtain records.

2.  After the above has been completed to the extent possible, the Veteran should be afforded a VA mental disorders examination to determine the current nature and severity of his service-connected recurrent major depression, schizoaffective disorder, and paranoid schizophrenia.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all symptomatology related to the Veteran's service-connected recurrent major depression, schizoaffective disorder, and paranoid schizophrenia and provide a Global Assessment of Functioning score.  If any psychiatric symptomatology present is attributable solely to a nonservice-connected psychiatric disorder or a personality disorder, the examiner should state such.  

Any opinion offered should include a complete explanation. 

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


